MEMORANDUM **
Victoria Hayes appeals the district court’s order denying her motions, made during a wage garnishment proceeding initiated by the government, to vacate the garnishment order, remit restitution, and remit the fine. We have jurisdiction under 28 U.S.C. § 1291 and, after de novo review, we affirm. Because the parties are familiar with the facts, we present them only as necessary to our disposition.
The district court did not err when it determined that Hayes’ obligation to pay full restitution did not terminate when her payment schedule ended. Former 18 U.S.C. § 3663(f)(2)(B) did not “define[] the period for payment of restitution.... It merely define[d] the maximum payment period that may be specified.” United States v. Keith, 754 F.2d 1388, 1393 (9th Cir.1985).
Hayes’ failure to timely appeal the second restitution order precludes her argument that the order is unlawful. The outcome of her co-defendants timely appeal is irrelevant to her ease.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.